DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 1 and 12, the language “wherein … a material density of the top electrode … are so configured that a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film” is not enabled by the original disclosure. The original disclosure includes only passing references to densities, with no further discussion of the materials selected or the actual densities that produce the desired effects. It would therefore not be possible to reproduce the invention as it is presently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2005/0194864) in view of Thalmayr et al. (US 2011/0273061).
With respect to claim 1, Miura et al. discloses a high frequency surface acoustic wave resonator (Fig 1), comprising: a high wave velocity supporting substrate (item 12); a piezoelectric film (item 11), disposed on a top surface of the high wave velocity supporting substrate (Fig 1); and a top electrode (item 14), disposed on a top surface of the piezoelectric film (Fig 1); wherein a thickness of the top electrode, a material density of the top electrode, and materials of the high wave velocity supporting substrate and the piezoelectric film are so configured that a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials and thicknesses), and a thermal conductivity of the high wave velocity supporting substrate is greater than a thermal conductivity of the piezoelectric film (Paragraph 25, wherein the thermal conductivity is an inherent material property, with Miura disclosing the use of the claimed materials); a material of the high wave velocity supporting substrate comprises: silicon carbide, diamond, diamond-like or sapphire (Paragraph 25); a material of the piezoelectric film comprises: lithium niobate, potassium niobate, lithium tantalates, aluminum nitride, quartz or zinc oxide (Paragraph 25); the piezoelectric film is a single crystal film (Paragraph 25); when the top electrode is an interdigital electrode, digits in the interdigital electrode are parallel to each other (Fig 1), and an angle between a perpendicular direction of each of the digits and a propagation direction of the target elastic wave is less than 20° (Fig 1, wherein the angle shown in figure 1 is 0°).
Miura et al. does not disclose that a target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave.
Thalmayr et al. teaches a surface acoustic wave device that includes symmetric lamb waves or antisymmetric lamb waves as possible modes of operation (Paragraph 100).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the lamb wave modes of Thalmayr et al. with the device of Miura et al. for the benefit of selecting from known modes of operation for surface acoustic wave devices (Paragraphs 100-103), and as it has been held that the selection of an element based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 7, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Miura et al. discloses that the top electrode comprises one or a combination of a circular strip electrode, a sector strip electrode or a polygonal plate electrode (Fig 1).
With respect to claim 9, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Thalmayr et al. discloses a bottom electrode (Fig 2A, item 206) disposed between the high wave velocity supporting substrate and the piezoelectric film (Fig 2A).
With respect to claim 12, Miura et al. discloses a method for making a high frequency surface acoustic wave resonator (Fig 1), comprising: providing a high wave velocity supporting substrate (item 12), wherein a material of the high wave velocity supporting substrate comprises: silicon carbide, diamond, diamond-like or sapphire (Paragraph 25); forming a piezoelectric film (item 11) on a top surface of the high wave velocity supporting substrate (Fig 1), wherein a material of the piezoelectric film comprises: lithium niobate, potassium niobate, lithium tantalates, aluminum nitride, quartz or zinc oxide (Paragraph 25); the piezoelectric film is a single crystal film; forming a top electrode on a top surface of the piezoelectric film (Fig 1, paragraph 25); wherein a thickness of the top electrode, a material density of the top electrode, and materials of the high wave velocity supporting substrate and the piezoelectric film are so configured that a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials and thicknesses), and a thermal conductivity of the high wave velocity supporting substrate is greater than a thermal conductivity of the piezoelectric film (Paragraph 25, wherein the thermal conductivity is an inherent material property, with Miura disclosing the use of the claimed materials); when the top electrode is an interdigital electrode (item 14), digits in the interdigital electrode are parallel to each other (Fig 1), and an angle between a perpendicular direction of each of the digits and a propagation direction of the target elastic wave is less than 20° (Fig 1, wherein the angle shown in figure 1 is 0°).
Miura et al. does not disclose that a target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave.
Thalmayr et al. teaches a surface acoustic wave device that includes symmetric lamb waves or antisymmetric lamb waves as possible modes of operation (Paragraph 100).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the lamb wave modes of Thalmayr et al. with the device of Miura et al. for the benefit of selecting from known modes of operation for surface acoustic wave devices (Paragraphs 100-103), and as it has been held that the selection of an element based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 15, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12. Miura et al. discloses that the top electrode comprises one or a combination of a circular strip electrode, a sector strip electrode or a polygonal plate electrode (Fig 1).
With respect to claim 17, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12. Thalmayr et al. discloses forming a bottom electrode between the high wave velocity supporting substrate and the piezoelectric film (Fig 2A, item 206).
With respect to claim 20, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Thalmayr et al. discloses that the material of the piezoelectric film is lithium niobite (Paragraph 59).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Thalmayr et al. and Umeda et al. (US 2010/0038993).
With respect to claim 6, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1.
Miura et al. does not disclose that a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is from 0.05 to 0.35.
Umeda et al. teaches a piezoelectric surface acoustic wave device in which a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is from 0.05 to 0.35 (Abstract; Figs 2A-2B, wherein the values x and y shown in figures 2A show a piezoelectric layer thickness of between 0.05 to 0.35 – wherein the piezoelectric film thickness H1 is equivalent to x/2π, with the disclosed values for x in Figure 2A resulting in thicknesses H1 between 0.05 and 0.35).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of providing improved electrical characteristics (Paragraph 24 of Umeda et al.).
With respect to claim 14, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12.
Miura et al. does not disclose that a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is from 0.05 to 0.35.
Umeda et al. teaches a piezoelectric surface acoustic wave device in which a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is from 0.05 to 0.35 (Abstract; Figs 2A-2B, wherein the values x and y shown in figures 2A show a piezoelectric layer thickness of between 0.05 to 0.35 – wherein the piezoelectric film thickness H1 is equivalent to x/2π, with the disclosed values for x in Figure 2A resulting in thicknesses H1 between 0.05 and 0.35).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of providing improved electrical characteristics (Paragraph 24 of Umeda et al.).
Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose that a thickness of the top electrode, a material density of the top electrode, and materials of the high wave velocity supporting substrate and the piezoelectric film are so configured that a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film. Applicant argues that the fact that Miura et al. uses the same materials does not inherently result in the claimed effects. However, it has been held that “where the claimed and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (In re Best, 195 USPQ 430). The combination of Miura et al. and Thalmayr et al. discloses the claimed apparatus with the same degree of detail for both the materials and thicknesses; therefore the claimed relationship between acoustic velocities would be the same. 
Applicant argues that Umeda does not disclose the claimed thickness of the piezoelectric film. However, based on the equation for “x” and the values of “x” shown in Figure 2A, the piezoelectric film thickness (H1, which is equal to x/2π) is within the claimed range of 0.05 to 0.35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837